DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to claims 1, 10, 12, 14, and 18 in the response filed on 11 December 2020.
Applicant’s amendment to claim 12 is sufficient to overcome the rejection under 35 U.S.C. § 112(b) which is withdrawn.
Applicant’s amendment to claim 10 is sufficient to overcome the rejection under 35 U.S.C. § 101 which is withdrawn.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 1, line 7 recites “a first end” and “a second end”,
Claim 1, line 8 recites “the second end curved toward the tip”,
Claim 14, line 6 recites “a first end”,
Claim 14, line 7 recites “a second end”,
Claim 14, lines 7-8 recites “the second end curved toward the tip”,
Claim 18, line 9 recites “a first curvature”,
Claim 18, lines 9-10 recites “a second curvature that is greater than the first curvature adjacent to the body member”.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first end” and “second end” of each arm of the plurality of arms, “the second end curved toward the tip”, “first curvature”, and “second curvature” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 14 and 17 are objected to because of the following informalities:  
Claim 14, line 6 recites “each arm a first end coupled to the tip” which is missing a word between “each arm” and “a first end”.
Claim 17, lines 4-6 recites “the expandable portion is configured to expand to allow the body member to extend in response to tension applied to the body member and to retract to the resting shape when tension is withdrawn, and the resting shape” where there is a missing description of how “and the resting shape” is connected to the expandable portion.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the resting state" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “the expandable portion is delivered into the bladder and the bladder neck extends from the bladder to facilitate bladder drainage” in lines 1-3 which is indefinite because it is unclear if the “bladder neck” is part of the expandable portion or the bladder.
In the interest of compact prosecution the Examiner interprets the bladder neck of claim 12 as referring to the neck of the bladder through which urine exits the body.
Claim 14 recites “a retention shape” in line 6 and “a folded umbrella shape” which is indefinite because it is unclear if the “retention shape” is further limited to “a folded umbrella shape” or if it is a different shape.
Claim 14 recites “a resting state” in line 8, and “a retracted state” and “an expanded state” both in line 11 which are indefinite because it is unclear if the “resting state” is the “retracted state” or the “expanded state” of the expandable portion.
Claim 17 recites “a resting shape” in line 3 which is indefinite because it is unclear if the “resting shape” is the same as the “retention shape” or “folded umbrella shape” recited in claim 14 from which claim 17 depends.
Claim 17 recites “an umbrella-like shape” in line 7 is the same as the “resting shape” of line 3, or “the retention shape” or “folded umbrella shape” recited in claim 14 from which claim 17 depends.
Claim 18 recites “a first curvature” and “a second curvature that is greater than the first curvature adjacent to the body member” which are indefinite because it is unclear what curves of the expandable portion are intended as the first and second curvatures. Neither the specification nor the drawings identify a particular curve of the expandable portion or each arm of the plurality of arms as having the claimed first and second curvatures.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2006/0206213 to Gaines W. Hammond et al. (Hammond) in view of U.S. Patent Application Publication 2005/0240280 to Peter Aliski et al. (Aliski).

a tip (2);
a body member (5) having a proximal end (Figs. 1, 19 shows the proximal end as the left end of body member 5 adjacent retaining member 8) and a distal end (Figs. 1, 19 shows the distal end as the right end of body member 5 adjacent connecting member 6), the body member defining a lumen that extends from the proximal end to the distal end (para. 43 describes a lumen extending through the body member 5 for fluid drainage); and
an expandable portion (8) extending between the tip and the proximal end of the body member (Fig. 19 shows retaining member 8 extends between the tip 2 and the body member 5), the expandable portion including a plurality of arms bent to form a resting shape (Figs. 22-23, #13; paras. 43, 48 shows arms 13 are biased to a relaxed state to secure the stent 3 in place; see also Figs. 1, 19; para. 43, lines 16-18 describe alternative configurations as including “umbrella shaped prongs”), the expandable portion configured to expand to allow the body member to extend in response to tension applied to the body member (Figs. 21-22; para. 48 describes extension of the pushing device 12 will extend the proximal tip 2, thus providing tension to the body member 5 and extending the arms 13 of the retaining member 8 in a longitudinal direction) and to retract to the resting shape when tension is withdrawn (Figs. 22-23; paras. 43, 48 shows arms 13 are biased to a relaxed state to secure the stent 3 in place).
However, Hammond does not explicitly teach [the resting shape] having a folded-umbrella shape, each arm including a first end coupled to the tip and a second end coupled to the proximal end of the body member, the second end curved toward the tip.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the expandable portion of Hammond to have a resting shape having a folded-umbrella shape, where each arm includes a first end coupled to the tip and a second end coupled to the proximal end of the body member, and where the second end curved toward the tip as in Aliski to provide a conformal shape to the bladder orifice and to prevent irritation of the bladder (para. 28) as taught by Aliski.

Regarding claims 3-10, 12, and 13, Hammond, in view of Aliski, teaches the catheterization device of claim 1, where Hammond further teaches:
Claim 3: the body member is configured to operate as a delivery mechanism for introducing a drug into a patient's body (Figs. 10, 11, #14a-d; paras. 43, 47 describe the openings 14a-d as in fluid communication with the lumen, therefore the body member 5 

    PNG
    media_image1.png
    292
    600
    media_image1.png
    Greyscale
Claim 4: the body member includes a plurality of chamfered segments (See annotated Fig. 10).
Annotated Fig. 10 from Hammond showing chamfered segments
Claim 5: the plurality of chamfered segments provide cut markings accessible by a clinician to trim the body member to a selected length based on a patient's anatomy (Annotated Fig. 10 above shows the chamfered segments are spaced apart and are therefore capable of functioning as cut markers for a clinician to reduce the length of the body member 5);
Claim 6: one or more sutures coupled to the body member (Fig. 19, #42; para. 52 describes a suture 42 coupled to the body member 5 and threaded through the distal end 4 of the stent 3);
Claim 7: an anti-migration device coupled to a distal end of the one or more sutures (Fig. 19, #44; para. 52) and accessible by a user to apply tension to the body member and the expandable portion via the one or more sutures (Figs. 19-25, #44; paras. 52, 56 describes the retaining bead 44 and suture 42 can be pulled to remove the stent 3, thereby placing tension upon the body member 5 and retaining member 8);

the expandable portion (8) extends to a substantially straight shape in response to the tension (Figs. 21-22; para. 48 shows extension of the pushing device 12 will extend the proximal tip 2, thus providing tension to the body member 5 and extending the arms 13 of the retaining member 8 in a longitudinal direction into a substantially straightened position);
Claim 9: the tip comprises a rounded end (Figs. 10 & 11, #2 shows the tip has a rounded end);
Claim 10: the expandable portion (8) bent into the resting state to secure the body member in situ (8; para. 43, lines 40-43 describes the expandable portion in the expanded, i.e. bent, into the resting state);
Claim 12: the expandable portion (8) is delivered into the bladder (para. 43, lines 39-40) and the bladder neck extends from the bladder to facilitation bladder drainage (para. 43, lines 21-25 describes the expandable portion as not inhibiting fluid drainage from the bladder; para. 43, lines 43-49 describes the expandable portion 8 being properly positioned when the retaining member is within the bladder and the distal end is proximal of the external sphincter, allowing normal control of urination (para. 41));
Claim 13: the body member (5) has one or more side openings in communication with the lumen (Figs. 10 & 11, #14a-d; paras. 43, 47 describe the openings 14a-d as in fluid communication with the lumen).

Claim 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2004/0181235 to Kenneth J. Daignault et al. (Daignault) in view of Aliski.
Regarding claim 18, Daignault teaches a catheterization device (100) for selectively draining a bladder of a patient (paras. 23, 31, 44), the catheterization device comprising:
a tip (106);
a body member (116) defining a lumen that extends from a proximal end to a distal end (Fig. 2, #140 shown passing through the entirety of body member 116 from proximal end adjacent expandable portion 110 to the distal end 125);
a thread coupled to the body member (145 attached to segment 125 of the body 116); and
an expandable portion (110) coupled between the tip (106) and the proximal end of the body member (Fig. 2, #110 showing the expandable portion 110 coupled between the tip 106 and the proximal end of body member 116), the expandable portion including a plurality of arms bent to form a retracted shape (135 are folded to form a widened shape with the length of the device retracted) and configured to expand (Fig. 13, #135; para. 29 shows the plurality of arms 135 are configured to expand, i.e. extend, into a stretched configuration) in response to tension applied to the thread (para. 42 describes tension upon suture 145 passing through the body 116 causes the extension of the movable arms 135), the expandable portion configured to retain the catheterization device within the bladder of the patient (para. 44 describes the movable arms 135 return to the relaxed, folded state which seats against the bladder neck 705 retaining the catheter within the bladder), and wherein:

in response to removal of the tension, the expandable portion returns to the retracted shape (para. 30 describes the return to an untensioned, relaxed position with movable arms 135 folded; see also para. 44) withdrawing the body member (paras. 44-45 describes the body member pulled back into contact with the bladder neck 705 and away from the sphincter), the retracted shape including one of an umbrella-like shape and a pyramid shape (Figs. 1, 2 shows the untensioned, relaxed position has movable arms 135 folded so as to form a downward-sloping surface, which is a shape that is similar to that produced by an open umbrella).
However, Daignault does not explicitly teach the retracted shape having a folded-umbrella shape with a first curvature adjacent the tip and a second curvature that is greater than the first curvature adjacent to the body member.
Aliski teaches the retracted shape (Fig. 4; para. 25 describes the fully deployed state show in Fig. 4 as the “free-resting state configuration of the retention disk forming an umbrella-like configuration) having a folded-umbrella shape (Fig. 4; para. 25 shows and describes the folded-umbrella shape as “umbrella-like”) with a first curvature (Annotated Fig. 4 showing first curvature) adjacent the tip (40) and a second curvature (Annotated Fig. 
    PNG
    media_image2.png
    548
    478
    media_image2.png
    Greyscale
).
Annotated Figure 4 of Aliski showing first and second curvatures of the expandable portion
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the expandable portion of Daignault to have the retracted shape having a folded-umbrella shape with a first curvature adjacent the tip and a second curvature that is greater than the first curvature adjacent to the body member as in Aliski to provide a conformal shape to the bladder orifice and to prevent irritation of the bladder (para. 28) as taught by Aliski.

.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Daignault, in view of Aliski, as applied to claim 18 above, and further in view of Hammond.
Regarding claim 20, Daignault, in view of Aliski, teaches the catheterization device of claim 18, but does not disclose wherein the body member includes a plurality of chamfered segments. 
Hammond teaches the body member includes a plurality of chamfered segments (See annotated Fig. 10 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the body member of Daignault, in view of Aliski, with the plurality of chamfered segments as in Hammond to contact the patient’s prostate through the urethra to generate friction that decreases movement of the catheterization device (para. 47) as suggested by Hammond.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hammond, in view of Aliski, as applied to claim 1 above, and further in view of Daignault.

Daignault teaches the tip includes a coude tip (106; para. 25) and includes an opening sized to receive a guide wire (140; para. 25 describes the lumen 140 extending through the end of the coude tip 106 where the lumen 140 provides a tip opening that is capable of receiving a guide wire).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tip of Hammond, in view of Aliski, to a coude tip that includes an opening sized to receive a guide wire as in Daignault to conveniently insert within and easily penetrate the urethra thereby aiding in insertion placement of the catheter within the body (para. 25) as taught by Daignault.

Regarding claim 11, Hammond, in view of Aliski, teaches the catheterization device of claim 1, but does not teach a removable sleeve configured to secure the expandable portion in a straightened state during an insertion operation.
Daignault teaches a removable sleeve (Fig. 7, #500; paras. 42, 44, 45 shows sleeve 500 can be detached and removed) configured to secure the expandable portion in a straightened state during an insertion operation (Figs. 11, 13, 14; paras. 44-45 describes sheath 500 cooperating with the stylet 600 and stopcock 620 to extend distal malecot 111 of expandable portion 110 into the extended/straightened configuration for insertion of the stent 3 into the bladder 700).
.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Daignault in view of Hammond, and further in view of Aliski.
Regarding claim 14, Daignault teaches a catheterization device (100) comprising:
a tip (106);
a body member (116) including a proximal end (Fig. 2 shows the proximal end is the right end of body member 116 adjacent to expandable segment 110) and a distal end (125);
an expandable portion (110) coupled to the tip and the body member (Fig. 2 shows the expandable portion 110 is coupled between the tip 106 and the proximal end of body 116), the expandable portion including a plurality of arms formed into a retention shape (Fig. 2, #135; paras. 30-31 shows plurality of arms 135 folded to form a widened retention shape that seats against the bladder neck 705 to be retained therein, para. 44; Fig. 15); and
at least one suture coupled to the body member (145) and accessible by a user to apply tension to the expandable portion via the body member to cause the expandable portion to transition from a retracted state to an expanded state (paras. 29, 42; Fig. 13 
But Daignault does not teach the distal end including a plurality of chamfered segments; and each arm a first end coupled to the tip and a second end coupled to the proximal end of the body member, the second end curved toward the tip to form a folded umbrella shape in a resting state.
Hammond teaches the body member includes a plurality of chamfered segments (See annotated Fig. 10 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the body member of Daignault with the plurality of chamfered segments as in Hammond to contact the patient’s prostate through the urethra to generate friction that decreases movement of the catheterization device (para. 47) as suggested by Hammond.
However, Daignault in view of Hammond, does not teach each arm [including] a first end coupled to the tip and a second end coupled to the proximal end of the body member, the second end curved toward the tip to form a folded umbrella shape in a resting state.
Aliski teaches each arm (32) [including] a first end (Figs. 3 & 4, #37 is the first end of each arm 32) coupled to the tip (Figs. 3 & 4, #37, 40 shows the first end 37 is coupled to tip 40) and a second end (Figs. 3 & 4, #35 is the second end of each arm 32) coupled to the proximal end of the body member (Figs. 3 & 4, #35, 28 shows the second end 32 of each arm 32 coupled to the proximal end 28 of the body member), the second end curved toward the tip (Fig. 4, #33; para. 28 describes the arms folding back upon themselves, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the expandable portion of Daignault, in view of Hammond, to have each arm [including] a first end coupled to the tip and a second end coupled to the proximal end of the body member, the second end curved toward the tip to form a folded umbrella shape in a resting state as in Aliski to provide a conformal shape to the bladder orifice and to prevent irritation of the bladder (para. 28) as taught by Aliski.

Regarding claims 15 and 17, Daignault, in view of Hammond, and further in view of Aliski, teaches the catheterization device of claim 14, where Daignault further teaches:
Claim 15: the tip includes a coude tip (106; para. 25); and an opening formed at an end of the coude tip and sized to receive a guide wire (140; para. 25 describes the lumen 140 extending through the end of the coude tip 106 where the lumen 140 provides a tip opening that is capable of receiving a guide wire);
Claim 17: each of the plurality of arms is bent such that the expandable portion is configured to form a resting shape (Fig. 2, #135; paras. 30-31 describes movable arms 135 are folded to form a widened shape in its untensioned, relaxed configuration);
the expandable portion is configured to expand to allow the body member to extend in response to tension applied to the body member (Fig. 13; paras. 29, 42 describes tension 
the resting shape of the expandable portion comprises an umbrella-like shape (Figs. 1, 2 shows the untensioned, relaxed position has movable arms 135 folded so as to form a downward-sloping surface, which is a shape that is similar to that produced by an open umbrella); and
the expandable portion extends to a substantially straight shape in response to the tension (Fig. 13; paras. 29, 42 describes movable arms 135 extended into a stretched configuration in response to tension upon the suture 145, where the movable arms 135 are substantially straight).

Regarding claim 16, Daignault, in view of Hammond, and further in view of Aliski, teaches the catheterization device of claim 14, but does not teach an anti-migration device coupled to a distal end of the at least one suture.
Hammond further teaches an anti-migration device coupled to a distal end of the at least one suture (Fig. 19, #44; para. 52 describes a retaining bead 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the suture of Daignault, in view of Hammond, and further in view of Aliski, with the anti-migration device coupled to a distal .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments to independent claims 1, 14, and 18 necessitated the new grounds of rejection over Hammond in view of Aliski, as applied to claim 1, Daignault in view of Hammond, and further in view of Aliski, as applied to claim 14, and Daignault in view of Aliski, as applied to claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application 2002/0052627 has an umbrella shaped emboli filter 16.
U.S. Patent 8,708,956 has an umbrella shaped tip protector 120.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY ROSS WILSON whose telephone number is (571)270-5899.  The examiner can normally be reached on Monday-Friday 8 am- 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LRW/Examiner, Art Unit 3783          

/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                                                                                        
03/23/2021